DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soane et al.  (US 6,176,962), (hereinafter, Soane).

    PNG
    media_image1.png
    274
    345
    media_image1.png
    Greyscale

RE Claim 1, Soane discloses in FIG. 5 and 6a microchip and a method of making the chip
with microchannel/ microcavity A microchip comprising 
a first substrate made of a resin “plastic material” and a second substrate made of a resin “plastic material”, referring to Fig. 6 disclosure description [abstract], the first substrate and the second substrates being bonded to each other, referring to FIG. 6, 
a channel surrounded by a bonding portion between the first substrate and the second substrate being formed by a channel forming step formed at least in the first substrate, referring to FIGS. 5 and 6, wherein:
a noncontact portion is formed to surround the bonding portion; 
an angle [Symbol font/0x71]1 formed between a side wall surface of the channel forming step and a bonding surface continuous therewith satisfies [Symbol font/0x71]1 > 90°, referring to the cross-section shown above from FIG. 6;
a bonding surface and the front surface of the second substrate on the side being in contact with the first substrate is configured as a flat surface, referring to FIGS. 5 and 6; and
the bonding surface has a width of not less than 500 µm, referring to FIGS. 5 and 6. Examiner notes that the Soane disclosure disclose the channel microchannel dimensions ranges from 50 – 750 microns wide with narrower shape at one depth and wider on the other side, i.e. having trapezoidal cross-sectional view. It is noted that bonded flat “planar” surfaces surrounding the microchannel is much wider than that of channels as it appears and the spacing of the channel holes 22, 24, 26, and 28 are spaced apart by few mm according to Soane, hence implicitly meeting the claimed dimensions of the bonded surface.
RE Claim 2, Soane discloses microchip, wherein an angle [Symbol font/0x71]2 formed between a side wall surface of the noncontact portion and a bonding surface continuous therewith satisfies [Symbol font/0x71]2 > 90°, referring to FIG. 6. Examiner notes that the Soane disclosure disclose the channel microchannel dimensions ranges from 50 – 750 microns wide with narrower shape at one depth and wider on the other side, i.e. having trapezoidal cross-sectional view.
RE Claim 4, Soane discloses microchip, wherein a bonding portion between the first substrate and the second substrate is formed at least on part of a periphery of the first substrate and the second substrate, referring to FIGS. 5 and 6.
 
Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito (US 2015/0086446), (hereinafter, Saito) or in the alternative Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 2015/0086446), (hereinafter, Saito).

    PNG
    media_image2.png
    211
    290
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    246
    260
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    248
    258
    media_image4.png
    Greyscale

RE Claim 3, Saito discloses a microchip comprising 
a first substrate 10 made of a resin “plastic” and a second substrate 11 made of a resin “plastic”, the first substrate 10 and the second substrate 11 being bonded to each other, a channel surrounded by a bonding portion between the first substrate and the second substrate being formed by a channel forming step formed at least in the first substrate, referring to FIGS. 2 and 4, wherein:
a noncontact portion is formed to surround the bonding portion, referring to FIGS. 2, 4B and 4C; and
at least either a side wall surface of the channel forming step or a side wall surface of the noncontact portion is chamfered or “rounded” in an area near a bonding surface continuous with the side wall surface, referring to FIGS. 4b and 4C. It is the examiner position that the cross-sectional view of the channel may vary according to Saito, referring to FIG. 4 [0026], therefore, if applicant believe that the limitation is not clearly disclosed in the prior art, it would have been obvious for one of ordinary skill in the art to change the microchannel sidewall profile in order to ;
a bonding surface and the front surface of the second substrate on the side being in contact with the first substrate is configured as a flat surface, referring to FIGS, 2 and 4; and
the bonding surface has a width of not less than 500 µm. It is the examiner position that Saito discloses microchannel can have a width of 1000 microns or less and a depth of 500 microns, besides other hole 20 dimension “0.35 mm”, in FIG. 1 [0009, 0035], hence the claimed dimension of the bonding surface is implicitly met, since the bonded region around the microchannel is much larger than that of channel dimensions. If applicant has an other with proof of the contrary, it would have been obvious for one of ordinary skill in the art, at the time of filing to use the claimed bonding surface dimensions in order to achieve better bond stability and prevent fluid leak in the lateral direction [0020].  
  RE Claim 4, Saito discloses a microchip, wherein a bonding portion between the first substrate 10 and the second substrate 12 is formed at least on part of a periphery of the first substrate and the second substrate, referring to FIG. 1.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- center for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898